Mr. Justice Leech delivered the opinion of the court: The declaration filed in this cause on November 7th, 1927, alleges that on June 6th, A. D. 1927, Elton Dodson was engaged, through the Department of Public Works and Buildings, Division of Highways, in the maintenance of certain durable hard surfaced roads within and for the State of Illinois; that it was necessary for said defendant, in the maintenance of said hard surfaced roads to mark the center line of same with asphalt or like material, and was at that time preparing to so mark the hard surfaced roads, at or near Kewanee in Henry county, Illinois; that in such preparation, it was necessary to prepare a fire in a furnace of an asphalt or tar machine before applying it to the center line of said roads, and that it was dangerous and unsafe for a person to start the fire in said furnace by means of oil or kerosene; that defendant ordered said Elton Dodson to start said fire in said furnace of said asphalt or tar machine, by means of oil or kerosene, and that while so acting with all due care and caution for his own safety, did then and there attempt to start said fire in said furnace of said asphalt or tar machine used in the maintenance of said durable hard surfaced roads, and by reason of a combustion or explosion in said furnace, said Elton Dodson was horribly burned about his person, from which burns he died at the St. Francis Hospital, Kewanee, Illinois, at 6:40 A. M., June 6th, 1927; that he left a mother, father, and seven brothers and sisters him surviving, and claimant, as administrator of the estate of Elton Dodson, deceased, asks damages in the sum of $5,000.00. In the testimony introduced, there is no evidence of dependency, but there are medical, hospital, funeral and transportation expenses, which are proved in a total sum of Two Hundred Ninety-four and 75/100 Dollars' ($294.75), and we accordingly award claimant in this suit the sum of $294.75.